FILED
                            NOT FOR PUBLICATION                              FEB 20 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VIGEN VOSKANOVICH NAJARYAN,                      No. 12-70014

              Petitioner,                        Agency No. A077-823-840

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 19, 2014
                               Pasadena, California

Before: KLEINFELD and WARDLAW, Circuit Judges, and KENNELLY, District
Judge.**

       Vigen Voskanovich Najaryan ("Najaryan"), a native and citizen of Armenia,

petitions for review of the Board of Immigration Appeals’ ("BIA") decision

affirming the Immigration Judge’s ("IJ") denial of his application for deferral of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
removal under the Convention Against Torture ("CAT"). Although Najaryan was

removable for having committed a crime of violence, we have jurisdiction under 8

U.S.C. § 1252 because his CAT claim was denied on the merits. See Morales v.

Gonzales, 478 F.3d 972, 980 (9th Cir. 2007). We review factual findings for

substantial evidence. See Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition.

      Najaryan was removable because assault with a firearm in violation of

California Penal Code section 245(a)(2) is categorically a crime of violence,

United States v. Heron-Salinas, 566 F.3d 898, 899 (9th Cir. 2009); see United

States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009), and thus an aggravated

felony as defined by 8 U.S.C. 1101(a)(43)(F).

      Ceron v. Holder, 747 F.3d 773 (9th Cir. 2014) (en banc), did not undermine

the holdings of Heron-Salinas and Grajeda. See United States v. Jimenez-Arzate,

— F.3d. —, 2015 WL 149802 (9th Cir. Jan. 12, 2015). Ceron relied on the same

California Supreme Court case that Heron-Salinas and Grajeda relied on, People

v. Williams, 29 P.3d 197 (Cal. 2001). The en banc court in Ceron addressed

whether assault with a deadly weapon is a crime involving moral turpitude, not

whether it is a crime of violence. See 747 F.3d at 778-79.

      Finally, substantial evidence supports the BIA's decision because Najaryan

failed to establish that it is more likely than not that he will be tortured if returned
to Armenia. Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011). Najaryan’s

evidence that, while a child in Armenia, he was kicked and hit by a school teacher,

punched by a police officer, and stabbed in the arm by other school boys does not

rise to the level of the "severe pain or suffering" that constitutes torture. 8 C.F.R.

§ 1208.18(a)(1); cf., e.g., Nuru v. Gonzales, 404 F.3d 1207, 1218 (9th Cir. 2005).

Nor does this evidence demonstrate that he would experience similar treatment

upon his return, now approximately twenty years later. Najaryan also has not

demonstrated that he would be tortured in Armenia as a conscientious objector to

military service. As counsel acknowledged during oral argument, Najaryan has

now aged-out of required military service.

      PETITION FOR REVIEW DENIED.